DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-44, 46-50, 53-55, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell (US20160195340) in view of Halfmann (US20060060326). 
Regarding claim 43, Bissell teaches (Fig. 4-5) a heat battery located in a substantially vertical or substantially horizontal orientation comprising: a battery cell case (battery case); phase change material (PCM) located within the battery cell case; at least one or a plurality of heat exchangers (heat exchanger assembly) located within the battery cell case and immersed in the PCM; an expandable device in the form of an inflatable gas balloon member (diaphragm) 
Bissell appears to suggest the filling valve extends through the battery cell case, however, this is not explicitly shown in the Figures.  
Halfmann teaches wherein the filling valve (38; Fig. 2/7) extends through the battery cell case (see outer case of 10; Fig. 2/7), in order to provide a means to expand the diaphragm (¶[0047]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include wherein a valve which extends through the case, in order to provide a means to expand the diaphragm (¶[0047]), as it has been held obvious to provide a simple substitution of one known element 
Regarding claim 44, Bissell teaches the limitations of claim 43, and Bissell further teaches wherein the heat battery is located in a vertical orientation (see orientation of Fig. 4). 
Regarding claim 46, Bissell teaches the limitations of claim 43, and Bissell further teaches the battery cell case is in the form of an airtight enclosure (“sealed” - ¶[0154]). 
Regarding claim 47, Bissell teaches the limitations of claim 43, and Bissell further teaches the battery cell case comprises an opening in the form of a filling port through which PCM is capable of being poured (ports & ¶[0150]).
	Regarding claim 48-50, Bissell teaches the limitations of claim 43, and Bissell further teaches  the battery cell case comprises battery flow and return pipes; wherein the battery flow and return pipes are located on the side of the battery cell case above the filling port, the battery flow and return pipes are located at, face towards an upper surface of the PCM (see unlabeled pipes into and out of container and respective ports; Fig. 1b & 2). 
Regarding claim 53, Bissell teaches the limitations of claim 43, and Bissell further teaches  there is one expandable device (diaphragm).
Regarding claim 54, Bissell teaches the limitations of claim 43, and Bissell further teaches wherein the cross-sectional diameter of the expandable device is expanded and/or contracted to a desired volume, in order to maintain a desired pressure inside the battery (¶[0094]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include wherein the 
Regarding claim 55, Bissell teaches the limitations of claim 43, and Bissell further teaches wherein the cross-sectional diameter of the expandable device is expanded and/or contracted to a desired volume, in order to maintain a desired pressure inside the battery (¶[0094]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include wherein the cross-sectional diameter of the expandable device is capable of being expanded and/or contracted by less than about 5% to alter the pressure of the gas within the expandable device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 57, Bissell teaches the limitations of claim 43, and Bissell further teaches the control sensors transmit their measurements to a control system (system controller 10) which are then capable of activating a pressurisation and/or depressurisation of the expandable device.
Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell (US20160195340) in view of Halfmann (US20060060326) and Schrader (US4609036).   
	Regarding claim 51-52, Bissell teaches the limitations of claim 43 and Bissell does not teach the battery cell case comprises a removable cover plate,  the removable cover plate is 
Schrader teaches the battery cell case comprises a removable cover plate (22; Fig. 1),  the removable cover plate is located in the upper area of the heat battery cell which allows the expandable device to be removed, in order to allow for the lid to be removed for servicing the components therein (Col. 5, lines 45-65). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include the cover plate of Schrader thereby providing wherein the expandable device of Bissell is allowed to be removed,  in order to allow for the lid to be removed for servicing the components therein (Col. 5, lines 45-65).
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell (US20160195340) in view of Halfmann (US20060060326) and Widemann (US20190145631). 
	Regarding claim 58, Bissell teaches the limitations of claim 43 and Bissell does not teach  the expandable device is formed from metallised plastic.
Widemann teaches wherein the expandable device (flexible diaphragm 32) is formed from metallised plastic (¶[0017] & [0036]), in order to improve the thermomechanical properties and reduce heat loss (¶[0017] & ¶[0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bissell to include the metallised plastic of Widemann, in order to improve the thermomechanical properties and reduce heat loss (¶[0017] & ¶[0036]).
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant argues Bissell does not disclose “an inflatable gas balloon member.” 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant does not provide any reasoning or analysis as to how the identified corresponding element is not a “balloon member,” but rather only makes the conclusory statement Bissell does not disclose the element.  
Applicant is reminded claim elements must be arranged as required by the claim, but this is not an ipsissimis verbis test (see MPEP 2131).  Here, the expandable diaphragm of Bissell clearly meets the plain definition of “balloon member” in that it is an inflatable flexible volume, and this definition is consistent with that of the instant disclosure.  If Applicant believes some aspect of the balloons material or design distinguishes it over the prior art, it is suggested this difference be claimed.   
Applicant argues Bissell does not teach the valve extending through the battery cell case. 
This argument is without merit, as Bissell is not relied upon for this feature, but rather Halfmann.  

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant does not provide any reasoning or analysis as to how the identified corresponding elements are not “control sensors,” but rather only makes the conclusory statement Bissell does not disclose the elements.  
Examiner notes there is no “controller” claimed, and thus the claim language “control sensors which are used to monitor the expansion and/or contraction of the PCM by monitoring the level of the PCM” merely requires sensors capable of performing the recited intended use.  If Applicant believes the controls are a distinguishing feature of the invention, it is suggested Applicant positively recite a controller configured to perform the claimed functions.  Here, Examiner notes the sensors described by Bissell in ¶[0123] are capable of being used in such a manner.
Applicant argues Bissell makes no disclosure of "wherein the cross-sectional diameter of the expandable device is expanded and/or contracted to adapt for the expansion and/or contraction of the PCM and/or any gas/air trapped within the battery cell case as measured by the control sensors."  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state or (bolded for emphasis) any gas/air trapped within the battery cell case as measured by the control sensors, but rather only makes the conclusory statement Bissell does not disclose this feature.  
As seen in Figure 4, the cross-section of the diaphragm is capable of operating in such a manner. If Applicant believes the operation of the apparatus is a distinguishing feature, it is suggested a Divisional Application directed to the method be filed, or amendments be made incorporating a controller configured to perform the operation.  
Applicant argues Bissell makes no disclosure of "wherein the expandable device is located within and against an inner surface of the battery cell case and also extends across an upper surface of the PCM and along an upper surface of the at least one or the plurality of heat exchangers."  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant does not provide any reasoning or analysis as to how the expandable device does not extend across an upper surface of the PCM and along an upper surface of the at least one or the plurality of heat exchangers, but rather only makes the conclusory statement Bissell does not disclose this feature.  

Applicant's arguments (specifically pages 9-12)  fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant’s arguments presented with respect to the purported benefits of the instant invention, do not clearly point out how the language of the claims patentably distinguishes them from the references.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention (pages 9-12), it is noted that the features upon which applicant relies (i.e., over-pressurization controls, or any controls for that matter, monitoring over-pressurization, in-situ monitoring the level of the PCM, the balloon member providing small incremental changes, controlling the pressure inside the battery, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Finally, Applicant argues “more than five years passed from the initial filing of Bissell to the inventors arriving at the present invention as set out in the present application… [i]f it was obvious to move from the teaching of document Bissell to that of the present invention, the present Applicant would certainly have done so much earlier and not waited five years.”
Examiner contends the “invention as set out in the present application” is not what is currently claimed, nor is it permissible to read the specification into the claims. If Applicant 
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763